                                          Case 4:18-cv-07238-YGR Document 39 Filed 07/05/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MICHELLE CHARMAINE LAWSON,
                                   7                                                      Case No. 4:18-cv-07238-YGR (DMR)
                                                       Plaintiff,
                                   8
                                                  v.                                      NOTICE OF RESCHEDULED
                                   9                                                      SETTLEMENT CONFERENCE AND
                                        CITY OF ARCATA, et al.,                           SETTLEMENT CONFERENCE ORDER
                                  10
                                                       Defendants.                        Re: Dkt. Nos. 23, 34, 35, and 36
                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          The above matter was referred to Magistrate Judge Donna M. Ryu for settlement purposes.

                                  14   You are hereby notified that the settlement conference previously scheduled for July 29, 2019 at

                                  15   11:00 a.m. has been RESCHEDULED to October 25, 2019 at 11:30 a.m., in Courtroom No. 4,

                                  16   Third Floor, U.S. District Court, 1301 Clay Street, Oakland, California 94612.

                                  17          Parties shall comply with the requirements and procedures set forth in this Court’s Notice

                                  18   of Settlement Conference and Settlement Conference Order dated April 17, 2019. [See Docket

                                  19   No. 23.]

                                  20          IT IS SO ORDERED.

                                  21   Dated: July 5, 2019
                                                                                      ______________________________________
                                  22
                                                                                      DONNA M. RYU
                                  23                                                  United States Magistrate Judge

                                  24

                                  25

                                  26
                                  27

                                  28
